Exhibit 10.57

 

Genco Shipping & Trading Limited

Executive Officer Restricted Stock Unit Grant Agreement

 

THIS AGREEMENT, made as of March 23, 2017, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and John C. Wobensmith (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited Amended and Restated 2015 Equity Incentive Plan (the “Plan”) to provide
certain key persons, on whose initiative and efforts the successful conduct of
the business of the Company depends, with incentives to: (a) enter into and
remain in the service of the Company, (b) acquire a proprietary interest in the
success of the Company, (c) maximize their performance and (d) enhance the
long-term performance of the Company;

 

WHEREAS, the Plan provides that the Board of Directors of the Company or a
committee to which the Board of Directors has delegated such authority (the
Board of Directors or such committee, as applicable, the “Administrator”) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards;

 

WHEREAS, the Administrator has determined that the purposes of the Plan would be
furthered by granting the Participant an award under the Plan as set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.         Grant of Restricted Stock Units.  Pursuant to, and subject to, the
terms and conditions set forth herein (including without limitation Section 17
hereof) and in the Plan, the Company hereby grants to the Participant
292,398 restricted stock units (the “Restricted Stock Units”).  Each Restricted
Stock Unit represents the right to receive one share of Common Stock or, in the
discretion of the Administrator, an amount of cash equal to the Fair Market
Value of such share of Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan.  Notwithstanding anything herein to the
contrary: (a) subject to subclause (c) below and the last sentence of this
paragraph, the Restricted Stock Units are granted subject to approval of the
Plan by the shareholders of the Company; (b) no Restricted Stock Units granted
hereunder will vest or be settled in shares of Common Stock prior to shareholder
approval of the Plan; and (c) in the event that the amendment and restatement of
the Plan is not approved by the Company’s stockholders by March 23, 2018, the
Restricted Stock Units granted hereunder shall not be eligible to be settled in
shares of Common Stock but shall exclusively be settled in accordance with the
terms of this Agreement by the payment of an amount in cash equal to the Fair
Market Value of such shares of Common Stock (with Fair Market Value determined
as of the applicable date of vesting), such payment to be made in accordance
with Section 7 below.  Additionally, in the event that, prior to the amendment
and restatement of the Plan being approved by the Company's stockholders, (i)
the Holder's employment is terminated such that he becomes vested in all or part
of the Restricted Stock Units in accordance with Section 6 below, (ii) a Change
in Control occurs (as defined in Section 4(b) below), or (iii) a Vesting Date
(as defined in Section 4(a)) occurs, then, to the extent that the Company is not
able to settle such Restricted Stock Units in shares of Common Stock, such
Restricted Stock Units shall be settled in accordance with the terms of this
Agreement by the payment of an amount in cash equal to the Fair Market Value of
such shares of Common Stock (with Fair Market Value determined as of the
applicable date of vesting), such payment to be made in accordance with Section
7 below.

 

2.         Grant Date.  The Grant Date of the Restricted Stock Units is March
23, 2017.

 

3.         Incorporation of Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein.  If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Administrator, shall
govern.  Except as otherwise provided herein, all capitalized terms used herein
shall have the meaning given to such terms in the Plan.







--------------------------------------------------------------------------------

 



4.          Vesting.

 

(a)          Subject to Section 4(b) and Section 6 hereof and the further
provisions of this Agreement,  1/3 of the total number of Restricted Stock Units
shall vest on each of the first three anniversaries of October 15, 2016
(rounding down to the nearest whole Restricted Stock Unit on each of the first
two anniversaries and rounding up on the third anniversary) (each such date, a
“Vesting Date”), in each case subject to the Participant’s continued service
with the Company on the applicable Vesting Date.

 

(b)         In the event of the occurrence of a Change in Control, the
Restricted Stock Units shall become vested in full on the date six months after
the date of such Change in Control (to the extent not previously vested in
accordance with Section 4(a), Section 6(b), or Section 6(c)), subject to the
Participant’s continued service with the Company on the vesting date; provided,
however, that if this award is not assumed, continued or substituted for an
equivalent award by the acquirer in such Change in Control, then the Restricted
Stock Units shall become vested in full upon the consummation of the Change in
Control.  For the purposes of this Agreement, Change in Control will have the
meaning set forth in the the Participant’s Employment Agreement with the Company
dated as of September 21, 2007, as amended from time to time (the “Employment
Agreement”), provided, however that subclauses (iv) and (v) of such definition
shall not apply for purposes of this Agreement.

 

5.         Restrictions on Transferability.  No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant, except by will or by the laws of descent and distribution.
In the event that the Participant becomes legally incapacitated, the
Participant’s rights with respect to the Restricted Stock Units shall be
exercisable by the Participant’s legal guardian or legal representative.  The
Restricted Stock Units shall not be subject to execution, attachment or similar
process.  Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock Units contrary to the provisions hereof, and
the levy of any execution, attachment or similar process upon an Restricted
Stock Units, shall be null and void and without effect. All shares of Common
Stock underlying the Restricted Stock Units shall be subject to the transfer
restrictions and rights of the Company set forth in the Company’s Articles of
Incorporation. 

 

6.         Termination of Service.

 

(a)         In the event that the Participant’s Service with the Company
terminates before all the Restricted Stock Units are vested for any reason other
than a termination by the Company without cause (as defined in the Plan), by the
Participant for Good Reason (as defined in the Employment Agreement), or the
Participant’s death or disability (as defined in the Plan), all unvested
Restricted Stock Units, together with any Dividend Equivalents related to such
Restricted Stock Units, as set forth in Section 9 hereof, shall be forfeited as
of the date such Service terminates and the Participant shall not be entitled to
any compensation or other amount with respect to such forfeited Restricted Stock
Units.  For purposes hereof, “Service” means a continuous time period during
which the Participant is at least one of the following:  an employee or a
director of, or a consultant to, the Company.

 

(b)         In the event that, before all the Restricted Stock Units are vested,
the Participant’s Service with the Company is terminated by the Company without
cause (as defined in the Plan) or by the Participant for Good Reason, all
Restricted Stock Units shall become vested immediately as of the date of such
termination of Service.

 

(c)         In the event that, before all the Restricted Stock Units are vested,
the Participant’s Service with the Company terminates for reason of the
Participant’s death or disability (as defined in the Plan), a Pro Rata Portion
of the Restricted Stock Units shall become vested as of the date such Service
terminates in addition to the portion of the Restricted Stock Units which have
already become vested as of such date, and all other Restricted Stock Units
which are not and have not become vested, together with any Dividend Equivalents
related to such Restricted Stock Units, as set forth in Section 9 hereof, shall
be forfeited as of the date such Service terminates.  For purposes hereof, “Pro
Rata Portion” shall mean that number of Restricted Stock Units that would become
vested on the next Vesting Date multiplied by a fraction, the denominator of
which is 12 and the numerator of which is the number of completed months
(measured from the day of the month of the Vesting Date to the same day of the
following month) between the immediately preceding Vesting Date (or the Grant
Date if there is no preceding Vesting Date) and the date of termination of
Service.

 





-  2 -

--------------------------------------------------------------------------------

 



7.         Settlement.

 

(a)         All vested Restricted Stock Units shall be settled within 30 days
following the applicable vesting date by the Company’s issuance and delivery to
the Participant of a number of shares of Common Stock equal to the number of
vested Restricted Stock Units or, in the discretion of the Administrator, by the
payment of an amount in cash equal to the Fair Market Value of such shares of
Common Stock (with Fair Market Value determined as of the applicable date of
vesting).  For the avoidance of doubt, in the event that the amendment and
restatement of the Plan is not approved by the Company's stockholders by the
first anniversary of the date that the Board of Directors of the Company adopts
the amended and restated Plan (including if the amendment and restatement of the
Plan is never approved by the Company's stockholders), then this Agreement shall
continue to bind the Company, in accordance with the terms and conditions of
this Agreement, with the only exception being that Restricted Stock Units will
be settled in cash to the extent that the Company is not able to settle such
Restricted Stock Units in shares of Common Stock.

 

(b)          The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock Units, unless and until shares of Common Stock are issued to the
Participant in respect of such Restricted Stock Units.

 

8.         Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Administrator may require, as a condition of the issuance of shares
of Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding, as
the Administrator, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.

 

9.         Dividend Equivalents.  Notwithstanding anything herein, each
Restricted Stock Unit granted hereunder is hereby granted in tandem with a
corresponding dividend equivalent (a “Dividend Equivalent”), which Dividend
Equivalent shall remain outstanding from the Grant Date until the earlier of the
settlement or forfeiture of the Restricted Stock Unit to which it
corresponds.  If a Restricted Stock Unit is forfeited, the corresponding
Dividend Equivalent shall be forfeited as well.  At such time as a Restricted
Stock Unit is settled pursuant to Section 7, the corresponding Dividend
Equivalent shall be settled for a payment in cash equal to the aggregate value
of dividends declared, if any, on the Common Stock underlying such Restricted
Stock Unit; provided, however, if any dividends or distributions are paid in
shares of Common Stock, the Administrator, in its discretion, may settle such
Dividend Equivalent in cash or shares of Common Stock.  Dividend Equivalents
shall not entitle the Participant to any payments relating to dividends declared
after the earlier to occur of the settlement or forfeiture of the Restricted
Stock Units underlying such Dividend Equivalents.

 

10.         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

11.         Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.

 





-  3 -

--------------------------------------------------------------------------------

 



12.         Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

 

13.         Counterparts.  This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

14.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

 

15.         Forfeiture and Recapture.   The Restricted Stock Units and any
Common Stock issued or cash paid with respect to the Restricted Stock Units will
be subject to recoupment in accordance with any existing clawback or recoupment
policy, or any clawback or recoupment policy that the Company is required to
adopt pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. 

 

16.         Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Administrator in respect of
the Plan, this Agreement and the Restricted Stock Units shall be final and
conclusive.

 

17.         Section 409A.  This Agreement is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A.  Notwithstanding any
other provision of the Plan or this Agreement, payments provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption.  Any payments under this Agreement that
may be excluded from Section 409A shall be excluded from Section 409A to the
maximum extent possible.  Section 8(a) of the Employment Agreement is expressly
incorporated into, and made applicable to, this Agreement.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company or any of its subsidiaries or affiliates be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Participant on account of non-compliance with Section 409A.

 

18.         Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Chairman of the Board of Directors of the Company.  Any
notice hereunder by the Company shall be given to the Participant in writing at
the most recent address as Participant may have on file with the Company.

 

[Signature Page Follows]





-  4 -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

/s/ John C. Wobensmith

 

JOHN C. WOBENSMITH

 

-  5 -

--------------------------------------------------------------------------------